Citation Nr: 1326009	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  03-08 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for upper back disability.  

2.  Entitlement to service connection for a rash on the hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from May 1984 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claims.

In July 2004, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In February 2005, the Board remanded the case for additional development of evidence.  The Board issued a decision in June 2006 which denied service connection for a back disorder and denied service connection for a skin disorder.  That decision was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court issued a Memorandum Decision which vacated the Board's decision and remanded the matter for further action. 
 
In turn, in March 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in order to assist the Veteran with the development of the claims.  In pertinent part, he was directed to undergo VA examinations.  He underwent the examinations in May 2010.  Thereafter, the AOJ continued the denial of the claims and forwarded the matters to the Board for further review.  In November 2011, the Board again remanded the claims.  In March 2013, the Board granted the claim of service connection for a low back disability, and remanded the issues of service connection for an upper back disability and for a rash on the hands and feet for further development.  As the award of service connection for a low back disability represents as complete grant of the benefit sought on appeal, the issue is no longer before the Board.  The remaining issues, as captioned above, are once again before the Board for review.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

With regard to the issue of service connection for an upper back disability, the Court in June 2008 Memorandum Decision, pointed out that there was evidence that the Veteran's claimed upper back disability was distinct from his low back disability, and that it had been suggested that such began in Korea in 1986 and worsened in Germany in the late 1980's.  In March 2010, the Board remanded the issue requesting that a VA examiner opine as to whether any upper back disorder was caused by a back injury or heavy lifting during service.

In May 2010, the Veteran underwent a VA examination after which the VA examiner indicated that a syrinx of the spine condition which required surgery in May 2001 was usually an idiopathic finding and not related to lifting or an injury.  The examiner, however, did not address the most likely etiology of the upper back disability, nor did the examiner consider the Veteran's reports of continuity of upper back symptomatology.  As such, the issue was remanded in November 2011 so that an opinion could be provided as to whether the Veteran's upper back condition was due to or the result of active service.

A VA medical opinion was then provided in November 2011, however, it was deemed inadequate as it did not consider the Veteran's lay history and reports of continuity of symptomatology.  As such, the issue was remanded in March 2013 so that the Veteran could undergo an additional VA examination so as to determine whether his asserted upper back disorder was caused by a back injury or heavy lifting during active service.

A VA examination report dated in April 2013 shows that the VA examiner concluded that the Veteran's history regarding the onset of symptoms was inconsistent,  and that such inconsistencies provided a basis for rendering the determination that the current upper back disorder was not the result of a back injury or heavy lifting performed during service.  The examiner based the determination on medical evidence that included reference to back pain related to spinal anesthesia given in relation to a 1996 hemorrhoidectomy, which the examiner stated would not cause musculoskeletal back pain.  It was also noted that it was less likely that the syrinx and surgery of the thoracic spine was related to the diagnosed lumbar spine degenerative joint disease.  The examiner stated that the etiology of syrngomyelia could be congenital, traumatic, or inflammatory, and in the Veteran's case could have happened from anything that occurred between 1992 and 1997.

The Board, regrettably, finds the April 2013 VA examiner's opinion also to be of limited probative value.  In this regard, the VA examiner, once again, appears to have rendered the Veteran's separate and distinct reports of symptoms for the upper and lower back disabilities as inconsistent.  During his July 2004 hearing, the Veteran testified that he first injured his upper back while stationed in Korea from 1986 to 1987, and that his upper back pain was treated with steroid injections when he was stationed in Germany from 1987 to 1990.  The Board notes that the a portion of the Veteran's service treatment records are unavailable, as such, there is a heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   In the absence of service treatment records, the Veteran submitted numerous statements from friends and relatives, as well as lay statements from fellow service members, that corroborate his in-service complaints of back pain.  He further testified, and post-service medical records demonstrate, that he continued to suffer from upper back symptoms after separating from service.  The VA examiner did not consider the reports of the Veteran and numerous lay statements that the upper back symptoms had begun in service and continued to the present.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  As such, a new medical opinion is required. When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, as service connection has now been established for a low back disability, a question arises as to whether the asserted upper back disability was either caused by or is aggravated by such disability.  Service connection on a secondary basis is provided for disability that is caused or aggravated by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310 (2006 & 2012).  A medical opinion is needed in this regard.  See also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran). 

As to the issue of service connection for a rash on the hands and feet, in March 2013, the Board remanded the issue so that the Veteran could be scheduled for a VA skin disorders examination, preferably during a period of time when the skin disorder was having a flare-up, so as to determine whether the asserted skin disability was related to exposure to petroleum products in service.  Following examination of the Veteran in April 2013, the VA examiner concluded that on  examination, there was no skin disorder involving the hands; and the skin disorder involving the foot, diagnosed as tinea pedis, was a result of a fungal infection.  The Board finds that this opinion is inadequate because the VA examiner failed to consider the medical evidence of record that had shown intermittent treatment for a rash of both hands and feet over the course of this appeal.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  Moreover, a skin disorder such as that asserted  by the Veteran, by its very nature, is one that is subject to remission and recurrence.  The VA examiner failed to provide an opinion as to whether rash of the hands shown by the evidence of record over the course of this appeal was related to exposure to petroleum products in service.

In West v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, while the VA examiner concluded that the Veteran's rash of the feet,  diagnosed as tinea pedis, was a result of a fungal infection, the examiner did not provide a rationale to support the conclusion.   As such, the opinion is inadequate because it is unaccompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2  (2012); see 38 C.F.R. § 19.9  (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Finally, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for any upper back and skin disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining to the Veteran's asserted disorders.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination by a physician that has not yet examined the Veteran for the purpose of ascertaining the current nature and etiology of his asserted upper back disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review.  All tests or studies to determine the exact nature of any disorder should be undertaken.

Following examination and diagnostic testing of the Veteran, the examiner should address the following:

(a)  Whether it is at least as likely as not that the Veteran has a current upper back disorder; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed upper back disorder is traceable to the Veteran's period of active service, to specifically include the reported 1986 to 1987 upper back injury in Korea, and 1987 to 1990 treatment in Germany.

In discussing these points, the examiner must acknowledge the competent statements of the Veteran and those providing numerous lay statements as to the onset and continuity of symptoms since service.  If the examiner rejects the competent reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for an upper back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(c)  Whether it is at least as likely as not that any diagnosed upper back disorder either (i) was caused by or (ii) is aggravated (permanently worsened) by the Veteran's service-connected low back disability.

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination-for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  Any additional evidentiary development deemed necessary should be undertaken.

The examiner must provide a complete rationale for each opinion given.  It is requested that the examiner discuss the available medical evidence and reconcile any conflicting evidence.

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination by a physician that has not yet examined the Veteran for the purpose of ascertaining the current nature and etiology of his asserted rash on the hands and feet.  To the extent possible, the examination should be scheduled during a period of time when the asserted skin disorder is active.  The claims file, to include a copy of this remand, must be made available to the examiner for review.  All tests or studies to determine the exact nature of any disorder should be undertaken.

Following examination and diagnostic testing of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's asserted skin disability is manifested as a result of his period of active service, to include exposure to petroleum products in service.

The examiner is directed to accept the Veteran's account of having such exposure to petroleum products in service, and acknowledge the competent statements of the Veteran and those providing numerous lay statements as to the onset and continuity of symptoms since service.  If the examiner rejects the competent reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a skin disorder  in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination-for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  Any additional evidentiary development deemed necessary should be undertaken.

The examiner must provide a complete rationale for each opinion given.  It is requested that the examiner discuss the available medical evidence and reconcile any conflicting evidence.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


